PUBLISHED
                                                       July 5, 1996

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT

                           No. 94-2230(L)
                            CA-92-1099-3


Sony Corporation of America, now known as Sony
Electronics, Inc.,

                                              Plaintiff - Appellee,

          versus


Bank One, West Virginia, Huntington NA,
formerly known as First Huntington National
Bank, N.A.,

                                             Defendant - Appellant,

          versus


The Stereo Factory, Incorporated,
                                              Defendant - Appellee.

                         _ _ _ _ _ _ _ _ _

                             O R D E R
                         _ _ _ _ _ _ _ _ _


     Appellant Bank One, West Virginia, Huntington, NA filed a

petition for rehearing with suggestion for rehearing en banc, and

Appellee Sony Corporation filed an answer to the petition and

suggestion.

     A member of the Court requested a poll on the suggestion for

rehearing en banc, and a majority of the judges voted to deny

rehearing en banc. Judge Widener, Judge Murnaghan, Judge Niemeyer,

Judge Michael, and Judge Motz voted to rehear the case en banc.
Chief Judge Wilkinson, Judge Russell, Judge Hall, Judge Ervin,

Judge Wilkins, Judge Luttig, and Judge Williams voted against

rehearing en banc.

    The Court denies the petition for rehearing with suggestion

for rehearing en banc.
    Entered at the direction of Judge Russell.   Judge Widener

dissents.

                                 For the Court



                                 /s/ Bert M. Montague
                                 Clerk